Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Pages 6-12, filed 04/15/2022, with respect to claims 1, 3-13 and 15-20 have been fully considered and are persuasive.  The rejection of claims 1, 3-13 and 15-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an image sensor device comprising:
“a through silicon via formed to penetrate the substrate, and disposed at both sides of the pad in a first direction,
wherein the through silicon via is disposed in a different area without overlapping the pad in a second direction perpendicular to the pad-, and
wherein the through silicon via is continuously formed to omnidirectionally surround all sides of the pad in a plane view”.

Claims 3-12 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an image sensor device comprising:
“a through silicon via formed to penetrate the substrate, and disposed at both sides of the pad in a first direction within the pad area, 
wherein the through silicon via is disposed in a different area without overlapping the pad in a second direction perpendicular to the pad-, and 
wherein the through silicon via is continuously formed to omnidirectionally surround all sides of the pad in a plane view”.

Claim 13 and 15-16 depend from claim 13, and therefore are allowed for the same reason as claim 13.

Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an image sensor device comprising:
“a pad formed in a center area of a substrate; and
a first through silicon via formed to omnidirectionally surround the pad at an outer edge portion of the pad, such that the substrate including the pad is floated,
wherein the through silicon via is disposed in a different area without overlapping the pad in a second direction perpendicular to the pad, and
wherein the first through silicon via is continuously formed to surround all sides of the pad in a plane view”.

 Claims 18-20 depend from claim 17, and therefore, are allowed for the same reason as claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826